DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 13-20 in the reply filed on 05-17-2022 is acknowledged.  The traversal is on the ground(s) that is no search burden.  This is not found persuasive because claim 1 (product) does not share the very specific step of claim 13 (method) “over-injecting a polymer element”.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-26-2021, 08-20-2021, 12-29-2020, and 07-28-2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the drawing is not the only practicable medium for illustrating the claimed invention according to 37 CFR 1.84(b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auger et al. (9,549,589).
Regarding claim 1, Auger discloses a sole element for a cleated article of footwear, in particular for a football shoe, comprising: 
a composite element (Fig 1, member 120) with an anisotropic bending property (col 13, lines 18-67 discloses that member 120 is formed by weaving carbon fiber or glass fiber which is known as the material with anisotropic bending property); and 
a polymer element (fig 1, member 130, col 14, lines 10-44) that at least partially covers the composite element.  
Regarding claim 2, Auger discloses the polymer element comprises at least one opening (fig 1, member 131, col 8, lines 41-57) to expose at least a part of the composite element.  
Regarding claim 3, Auger discloses the polymer element comprises at least one stud dome (fig 1, members 135 and 166, col 7, lines 2-6) for carrying a stud tip, wherein the stud dome and the stud tip do not overlap with the composite element (fig 3).  
Regarding claim 4, Auger discloses the polymer element is over-injected over the composite element (col 16, lines 17-19).  
Regarding claim 6, Auger discloses a ground-facing surface of the composite element is at least partially covered by the polymer element (fig 1).  
Regarding claim 7, Auger discloses an insole board (fig 1, member 110) that is attached to the polymer element.  

    PNG
    media_image1.png
    482
    571
    media_image1.png
    Greyscale

Regarding claim 8, Auger discloses the sole element and/or the composite element comprise a non-linear bending stiffness (fig 6).  
Regarding claim 9, Auger discloses the bending stiffness of the sole element and/or the composite element is less (col 19, lines 57-60) in a first bending range than (i.e. zone B) in a second bending range (i.e. zone A).  
Regarding claim 10, Auger discloses a rear portion of the composite element is wider than a front portion of the composite element (fig 2 annotated above).  
Regarding claim 11, Auger discloses the composite element further comprises a slit, wherein the slit is arranged substantially along a longitudinal direction of the sole element (fig 2 annotated above).  
Regarding claim 12, Auger disclose  shoe comprising a sole element according to claim 1 (col 4, lines 52-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auger et al. (9,549,589) as applied to claim 1 above, and further in view of Simmons et al. (2017/0157893).
Regarding claim 5, Auger teaches all limitations of claim 1 except the composite element has a first bending stiffness for bending upwards and a second bending stiffness for bending downwards, wherein the second bending stiffness is lower than the first bending stiffness.  
Simmons teaches a composite element (fig 12, member 56) has a first bending stiffness for bending upwards and a second bending stiffness for bending downwards, wherein the second bending stiffness is lower than the first bending stiffness (para 0065).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole element of Auger by using the bending direction of Simmons, in order to provide simultaneous improvements in stability, flexibility, and protection not currently available in footwear.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732